DETAILED ACTION
*** The present application is being examined under the pre-AIA  first to invent provisions. 
*** This office action is responsive to Applicant’s Pre-amendment filed July 30, 2021.  Claims 1-20 are pending.   
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Re base claim 15:  The original specification does not provide the support for base claim 15 for:
…forming a second portion after the first portion is formed, the second portion coupled to the second electrode…, wherein the programmable portion is between the first and second portions…the first portion includes a tapered part…, and wherein, 
the first portion includes a first width…, and 
a second width adjacent the first electrode…, and the first width is less than the second width; and 
the second portion includes a third width adjacent the part of the first portion…, and a fourth width adjacent the second portion…., and the third width is greater than the second width  (Underline added)
	

As can be seen, for example, as shown in FIG. 34, forming the second portion 3102 is after the first portion 2701 is formed, wherein the first portion 2701 includes a tapered part with a first width less than a second width, and wherein the second portion 3102 includes a third width and a fourth width, wherein the third width is equal to the second width (as shown in Figure 34, at best).  However, nowhere in the original specification specifically clearly describes claim 15 for forming the second portion 3102 after the first portion 2701 having the tapered part is formed (or re-claim 16 wherein the tapered part is formed before the second portion is formed), and the third width of the second portion greater than the second width of the first portion.  
Although Figure 49 of the present application shows wherein a third width of the second portion 4601 is greater than a second width of the first portion 4802,  Figure 49 however differently shows forming the second portion 460 before forming the first portion 4802 (not after as recited in claim 15, and similar to claim 16).

	(Dependent claims are also rejected as depending on rejected base claim)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


Claims 1-9 are rejected under 35 U.S.C. 102(e),(a) as being anticipated by Happ et al (2007/0097739).
Re-claim 1: Happ ‘739 teaches (at Figs 6-9,2-9; paragraphs 41-51,17-51,2-4) a memory device comprising: a first electrode 130 (Figs 6-7) and a second electrode 122; and a memory clement 134 including a programmable portion (e.g. at cross-section 138,126 in Fig 6, para 43; or cross-section 140,126 in Fig 7, para 49), the memory element (Figs 6-9, para 42-59; Fig 3, paragraphs 31-34; Fig 2, paragraphs 23-30) including: a first portion 126/128 (Figs 6-7; para 43-46) coupled to the first electrode 130 and having a first cross-section (Figs 6-7); a second portion (124 in Figs 6-7; para 43-44) coupled to the second electrode 122 and having a second cross-section, wherein the programmable portion (e.g. at cross-section 138,126 in Fig 6, para 43; or at cross-section 140,126 in Fig 7; para 49) is between the first and second portions, the programmable portion includes a part of the first portion and a part of the second portion, the part of the first portion directly contacts the part of the second portion, the first portion includes a tapered part (as shown in Figs 6-7; 126 in Figs 6-9; 126/128 in Fig 7; paragraphs 42-59), the tapered part is included in the part of the first portion, and the programmable portion (e.g. at cross-section 138,126 in Fig 6, para 43; or at cross-section 140,126 in Fig 7; para 49) includes the tapered part 126, and wherein, the first portion includes a first width  adjacent the part of the second portion (as shown in Figs 6-7), the first width extending in a direction perpendicular to a direction between the first and second electrodes 130,122, and a second width adjacent the first electrode 130, the second width extending in the direction perpendicular to the direction between the first and second electrodes 130,122, and the first width is less than the second width (as shown in Figs 6-7); and the second portion 124 includes a third width (a top portion/surface of the second portion 124 as shown in Figs 6-7) adjacent the part of the first portion, the third width extending in the direction perpendicular to the direction between the first and second electrodes, and a fourth width (a bottom portion/surface  of the second portion 124 as shown in Figs 6-7) adjacent the second electrode, the fourth width extending in the direction perpendicular to the direction between the first and second electrodes, and the third width is equal to the fourth width (as shown in Figs 6-7).  Re-claim 2, wherein the first portion 128/126 directly contacts the first electrode 130 (shown in Figs 6-7).  Re-claim 3, wherein the second portion 124 directly contacts the second electrode 122 (shown in Figs 6-7).  Re-claim 4, wherein the first portions 126/128 and the second portion 124 include a same material (para 44; Figs 6-7).  Re-claim 5, wherein the material includes a chalcogenide material (Figs 2-9; paragraphs 25,44-45,17-59).  Re-claim 6, wherein the programmable portion has a first amorphous phase (paragraphs 28,40,19-22,2-4, where size of the phase change memory cell be optimized for multi-bit data storage) corresponding to a first value of information (e.g. “0” and "1" for a single bit of data;  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data) stored in the memory clement, and a second amorphous phase (paragraphs 28,40,19-22,2-4; where different size of the phase change memory cell be optimized for multi-bit data storage corresponding to a second value of information (e.g. “0” and "1" for a single bit of data;  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data) stored in the memory element.   Re-claim 7, wherein the programmable portion has a third amorphous phase (paragraphs 28,40,19-22,2-4, where size of the phase change memory cell be optimized for multi-bit data storage) corresponding to a third value (e.g. “0” and "1" for a single bit of data;  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data) of information stored in the memory clement.  Re-claim 8, wherein the programmable portion (paragraphs 28,40,19-22) is configured to store information representing a single bit (e.g. “0” and "1" for a single bit of data;  paragraphs 19-22,28,40,2-4).  Re-claim 9, wherein the programmable portion (paragraphs 28,40,19-22,2-4) is configured to store information representing multiple bits. (e.g.  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data; para 19-22,28,40,2-4).


Claims 1-5,8,10-12 are rejected under 35 U.S.C. 102(b) as being anticipated by Burr (2006/0226409).
Re-claim 1, Burr teaches (at Figs 1-20; paragraphs 27) a memory device comprising: a first electrode (111/112 in Figs 1-2, para 23; 311/312 in Fig 3; para 24) and a second electrode (109/110 in Figs 1-2, para 23; 309/310 in Fig 3; para 24); and a memory clement including a programmable portion (Figs 1-3; para 4,21-24), the memory element including: a first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) coupled to the first electrode and having a first cross-section; a second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24) coupled to the second electrode and having a second cross-section, wherein the programmable portion  is between the first and second portions (Figs 1-3, programmable portion is also at the interface between the first and second portions), the programmable portion includes a part of the first portion and a part of the second portion, the part of the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) directly contacts the part of the second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24), the first portion includes a tapered part (as shown in Figs 1-3), the tapered part is included in the part of the first portion, and the programmable portion includes the tapered part, and wherein, the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) includes a first width (at the interface between the first portion and the second portion) adjacent the part of the second portion, the first width extending in a direction perpendicular to a direction between the first and second electrodes, and a second width (at a top portion/surface of the first portion 107,307) adjacent the first electrode (111/112 in Figs 1-2; 311/312 in Fig 3), the second width extending in the direction perpendicular to the direction between the first and second electrodes, and the first width is less than the second width (as shown in Figs 1-3); and the second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24) includes a third width (at a top portion/surface of the second portion 106,306) adjacent the part of the first portion, the third width extending in the direction perpendicular to the direction between the first and second electrodes, and a fourth width (at a bottom portion/surface of the second portion 106,306) adjacent the second electrode (109/110 in Figs 1-2; 309/310 in Fig 3), the fourth width extending in the direction perpendicular to the direction between the first and second electrodes, and the third width is equal to the fourth width (as shown in Fig 1 and also in Fig 11 after chemical mechanical polishing (CMP) the layer 105 at paragraph 25).  Re-claim 2, wherein the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) directly contacts the first electrode (111/112 in Figs 1-2; 311/312 in Fig 3).  Re-claim 3, wherein the second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24) directly contacts the second electrode (109/110 in Figs 1-2; 309/310 in Fig 3). Re-claim 4, wherein the first and second portions include a same material of chalcogenide phase change material 105 (para 25,23; Figs 4-10,1-3). Re-claim 5, wherein the material includes a chalcogenide material (para 25,23; Figs 4-10,1-3). Re-claim 8, wherein the programmable portion is configured to store information representing a single bit (paragraphs 4,21-22,23 for functioning as a single bit by switching between amorphous state and crystalline state). 
Re-claim 10, Burr teaches (at Figs 1-20; paragraphs 27) a memory device comprising: a first electrode (111/112 in Figs 1-2, para 23; 311/312 in Fig 3; para 24) and a second electrode (109/110 in Figs 1-2, para 23; 309/310 in Fig 3; para 24); and a memory clement including a programmable portion (Figs 1-3; para 4,21-24), the memory element including: a first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) coupled to the first electrode and having a first cross-section; a second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24) coupled to the second electrode and having a second cross-section, wherein the programmable portion  is between the first and second portions (Figs 1-3, programmable portion is also at the interface between the first and second portions), the programmable portion includes a part of the first portion and a part of the second portion, the part of the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) directly contacts the part of the second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24), the first portion includes a tapered part (as shown in Figs 1-3), the tapered part is included in the part of the first portion, and the programmable portion includes the tapered part, and wherein, the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) includes a first width (Figs 1-3 at the interface between the first portion and the second portion; and Figs 1-3 at the minimum width 116,316) adjacent the part of the second portion, the first width extending in a direction perpendicular to a direction between the first and second electrodes, and a second width (at a top portion/surface of the first portion 107,307) adjacent the first electrode (111/112 in Figs 1-2; 311/312 in Fig 3), the second width extending in the direction perpendicular to the direction between the first and second electrodes, and the first width is less than the second width (as shown in Figs 1-3); and the second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24) includes a third width (at a top portion/surface of the second portion 106,306; and at the interface between the first portion and second portion) adjacent the part of the first portion, the third width extending in the direction perpendicular to the direction between the first and second electrodes, and a fourth width (at a bottom portion/surface of the second portion 106,306) adjacent the second electrode (109/110 in Figs 1-2; 309/310 in Fig 3), the fourth width extending in the direction perpendicular to the direction between the first and second electrodes, and the third width is greater than the second width (Fig 2 having smaller second width due to the oxide layer 118 at sidewalls; Figs 14-15 after chemical mechanical polishing (CMP) the layer 105 at paragraph 26; and Fig 3 for the third width greater than second width).  Re-claim 11, wherein the fourth width (Figs 2,3 at the bottom portion/surface of the second portion 106,306) is greater than the second width (Figs 2-3 at the top portion/surface of the first portion 107,307).  Re-claim 12, wherein the programmable portion includes a compound of germanium, antimony, and tellurium (first 10 lines of paragraphs 23,25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

 
Claims 6-7,9,13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burr (2006/0226409) taken with Happ et al (2007/0097739) and Phillip (2007/0096248).
Burr teaches (at Figs 1-20; paragraphs 27) the memory device, as applied to claims 1-5,8,10-12 and fully repeated herein; and Burr teaches, Re-claim 6 wherein the programmable portion has a first amorphous phase (paragraphs 4,21-24; Figs 1-3) corresponding to a first value of information stored in the memory clement (paragraphs 4,21-24; Figs 1-3); Re-claim 8, wherein the programmable portion is configured to store information representing a single bit (paragraphs 4,21-22,23 for functioning as a single bit by switching between amorphous state and crystalline state); and Re-claim 13, wherein the programmable portion has a first resistance (paragraphs 4,21-24; Figs 1-3) corresponding to a first value of information stored in the memory element.
	Re-claims 6-7,9,13-14: As described above, Burr already teaches wherein the programmable portion has a first amorphous phase (first resistance in claim 13) corresponding to a first value of information stored in the memory clement, but lacks mentioning a second amorphous phase (claims 6,14; or as a second resistance in claim 13) corresponding to a second value of information stored in the memory element, and a third amorphous phase for a third value (claim 7), wherein the programmable portion is configured to store information representing multiple bits (claim 9).
	However, Happ ‘739 teaches (at Figs 6-9,2-9; paragraphs 2-4,41-51,17-51) the memory device;  Re-claim 6, wherein the programmable portion has a first amorphous phase (paragraphs 28,40,19-22,2-4, where size of the phase change memory cell be optimized for multi-bit data storage) corresponding to a first value of information (e.g. “0” and "1" for a single bit of data;  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data) stored in the memory clement, and a second amorphous phase (paragraphs 28,40,19-22,2-4; where different size of the phase change memory cell be optimized for multi-bit data storage corresponding to a second value of information (e.g. “0” and "1" for a single bit of data;  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data) stored in the memory element;  Re-claim 7, wherein the programmable portion has a third amorphous phase (paragraphs 28,40,19-22,2-4, where size of the phase change memory cell be optimized for multi-bit data storage) corresponding to a third value (e.g. “0” and "1" for a single bit of data;  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data) of information stored in the memory clement;  Re-claim 8 also, wherein the programmable portion (paragraphs 28,40,19-22) is configured to store information representing a single bit (e.g. “0” and "1" for a single bit of data;  paragraphs 19-22,28,40); and  Re-claim 9, wherein the programmable portion (paragraphs 28,40,19-22) is configured to store information representing multiple bits (e.g.  “00”, “01”, “10”, and “11” for  two bits of data; or several bits of data; para 19-22,28,40,2-4).  Phillip ‘248 teaches (at Figs 4-5; paragraphs 30,53-60) wherein the programmable portion (Figs 4-5) is configured to store information representing multiple bits (e.g.  “00”, “01”, “10”, and “11” for  two bits of data) by configuring the programmable portion of the memory element to store information representing multiple bits or a single bit by providing the programmable portion to has a first amorphous phase (or first resistance and based on size in the first amorphous phase, e.g. amorphous size 154 in Fig 4, para 54), the second amorphous phase (or second resistance and based on size in the second amorphous phase, e.g. amorphous size 156 in Fig 4, para 54), wherein the first, second and third amorphous phases correspond to the first, second and third values, respectively, of information stored in the memory element
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made to make the memory device of Burr by configuring the programmable portion of the memory device to store information representing multiple bits, or a single bit, by providing the programmable portion to has a first amorphous phase (or first resistance and based on size in the first amorphous phase), the second amorphous phase (or second resistance and based on size in the second amorphous phase), and the third amorphous phase (or third resistance and based on size in the third amorphous phase), wherein the first, second and third amorphous phases correspond to the first, second and third values, respectively, of information stored in the memory element, as taught by Happ ‘739 and Phillip ‘248.  This is because of the desirability to configure the memory element to store information representing multiple bits of data, wherein the programmable portion of the memory element can be programmed to store data by utilizing sizes of the amorphous phases (or to have different resistances) of the phase change material.


Claims 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burr (2006/0226409) taken with Hsu (2007/0138595) and Happ (2006/0261321).
Re-claim 15, Burr teaches (at Figs 1-20; paragraphs 27) [a method of forming] a memory device comprising: forming a first electrode (111/112 in Figs 1-2, para 23; 311/312 in Fig 3; para 24) and forming a second electrode (109/110 in Figs 1-2, para 23; 309/310 in Fig 3; para 24); and forming a memory clement including a programmable portion (Figs 1-3; para 4,21-24), the memory element including: forming a first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) coupled to the first electrode and having a first cross-section; forming a second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24) coupled to the second electrode and having a second cross-section, wherein the programmable portion  is between the first and second portions (Figs 1-3, programmable portion is also at the interface between the first and second portions), the programmable portion includes a part of the first portion and a part of the second portion, the part of the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) directly contacts the part of the second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24), the first portion includes a tapered part (as shown in Figs 1-3), the tapered part is included in the part of the first portion, and the programmable portion includes the tapered part, and wherein, the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) includes a first width (Figs 1-3 at the interface between the first portion and the second portion; and Figs 1-3 at the minimum width 116,316) adjacent the part of the second portion, the first width extending in a direction perpendicular to a direction between the first and second electrodes, and a second width (at a top portion/surface of the first portion 107,307) adjacent the first electrode (111/112 in Figs 1-2; 311/312 in Fig 3), the second width extending in the direction perpendicular to the direction between the first and second electrodes, and the first width is less than the second width (as shown in Figs 1-3); and the second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24) includes a third width (at a top portion/surface of the second portion 106,306; and at the interface between the first portion and second portion) adjacent the part of the first portion, the third width extending in the direction perpendicular to the direction between the first and second electrodes, and a fourth width (at a bottom portion/surface of the second portion 106,306) adjacent the second electrode (109/110 in Figs 1-2; 309/310 in Fig 3), the fourth width extending in the direction perpendicular to the direction between the first and second electrodes, and the third width is greater than the second width (Fig 2 having smaller second width due to the oxide layer 118 at sidewalls; Figs 14-15 after chemical mechanical polishing (CMP) the layer 105 at paragraph 26; and Fig 3 for the third width greater than second width).  Re-claim 17, wherein forming the first portion includes: depositing a material 105 of (Fig 11; para 25 for a phase change material 105) and removing a portion of the material 105 to form the tapered part of the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24).  Re-claim 18, wherein forming the second portion includes: depositing a material (Fig 7, para 25 for a phase change material 105) and removing a portion of the material  to form the second portion 105 (Figs 1-2). Re-claim 19, wherein the first and second portions include a same material of chalcogenide phase change material 105 (para 25,23; Figs 4-10,1-3). Re-claim 20, wherein the material includes a chalcogenide material (para 25,23; Figs 4-10,1-3).
Re-claims 15-16:  Burr already teaches forming the first portion 107 including the tapered part after forming the second portion 106, where the tapered part of the first portion 107 is facing downward, and wherein the programmable portion including the tapered part is between the first and second portions.  Burr however lacks forming the tapered part of the first portion before forming the second portion (i.e. where the tapered portion of the first portion is facing upward).
However, Hsu teaches forming the memory element over the first electrode 210 by forming the first portion 230 (Figs 6-9; 13A-15C; para 62-73) including the tapered part first on the first electrode 210 by depositing a material over the first electrode and removing a portion of the material to form the tapered part of the first portion, wherein the tapered part of the first portion is facing upward, and then forming the second electrode 222/220 over the memory element.  Happ ‘321 alternatively teaches in Figure 19 (instead of having the first portion 114 with the tapered part facing downward as shown in Figure 18) forming the memory element over the first electrode 112 by forming the first portion 114 (Figs 19,18; Para 59-62) including the tapered part first on the first electrode 112 by depositing a material over the first electrode and removing a portion of the material to form the tapered part of the first portion, wherein the tapered part of the first portion 114 is facing upward (instead of downward shown in Figure 18), and then forming the second electrode 116 over the memory element.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made to make the memory device comprising the memory element comprising the first portion coupled to the first electrode, the second portion coupled to the second electrode with the programmable portion including the tapered part located between the first and second portions of Burr by forming the first portion having the tapered part over the first electrode first with the tapered part facing upward, as taught by Hsu and Happ ‘321, and then forming the second portion after the first portion including the tapered. This is because of the desirability to orient and rotate the memory element comprising the first portion including the tapered part facing upward by forming the tapered part of the first portion before forming the second portion, and because orientation and rotation of the tapered part of the first portion of the memory element is alternative and art recognized equivalent structure for substitution in forming the memory device. 
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-9 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 5-13 of U.S. Patent No. 10,879,459.  Although the conflicting claims are not identical, they are not patentably distinct from each other because this present application and the Patent are drawn to the same invention; wherein the application claim 1 is anticipated by the Patent claim 5 (at column 24, lines 1-42), where the third width is equal to the fourth width. Patent claims 6-7 also recite the subject matter as recited in the application claims 1-2, respectively.  Patent claims 8-9 recite the subject matter as recited in the application claims 4-5, respectively. Patent claims 10-11 recite the subject matter as recited in the application claims 6-7. Patent claims 2-13 also recite the subject matter as recited in the application claims 8-9.


Claims 1-9 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 1-17 of U.S. Patent No. 10,008,664.  Although the conflicting claims are not identical, they are not patentably distinct from each other because this present application and the Patent are drawn to the same invention; wherein the application claim 1 is anticipated by the Patent claim 5 (at column 23, lines 5-33), where the first part (recited as the third width in application claim 1) is same as the second part (recited as the fourth width in application claim 1), wherein the first part is equal to the second part.  Patent claim 1 recite the subject matter as recited in the application claims 1-2 for directly contact.  Patent claim 3 recites the subject matter as recited in the application claims 4-5.   Patent claim 5 recite the subject matter as recited in the application claim 9 multiple bits or claim 8 for a single bit in the multiple bits.

Claims 10-14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over either patent claims 5-13 of U.S. Patent No. 10,879,459  OR  Patent claims 1-17 of U.S. Patent No. 10,008,664 in view of Burr (2006/0226409).  Although the conflicting claims are not identical, they are not patentably distinct from each other because this present application and the Patent are drawn to the same invention; wherein the Patent claim 5 (at column 24, lines 1-42) recites the application claim 1 where the third width is equal to the fourth width.  Claims 9 and 4 of Patent No 10,879,459 recite the subject matter as recited in the application claims 12.  Claims 10-13 of Patent No 10,879,459 recite the subject matter as recited in the application claims 13-14, with the resistance and the amorphous phase corresponding to the value of information.  Claim 12 of Patent No 10,008,664 recite the subject matter as recited in the application claims 12.  Claims 6-9 of Patent No 10,008,664 recite the subject matter as recited in the application claims 13-14.  
The Patent claim 5 of 10,879,459 or Patent claim 1 of Patent No 10,008,664 does not mention the third width (or fourth width in claim 11) is greater than the second width.   However, Burr teaches the first portion (107 in Figs 1-2, para 23; 307 in Fig 3; para 24) including a tapered part and the second portion (106 in Figs 1-2, para 23; 306 in Fig 3; para 24), wherein the third width and the fourth width of the second portion 106 are greater than the second width of the first portion (Fig 2 having smaller second width due to the sidewall spacer from the oxide layer  118 at sidewalls; Figs 14-15 after chemical mechanical polishing (CMP) the layer 105 at paragraph 26; and Fig 3 for the third width greater than second width).  Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made to make the memory device of the Patent No. 10,879,459 by providing the second portion having the third and fourth widths greater than the second width of the first portion, as taught by Burr.  This is because of the desirability to provide another alternative structure for the memory device, where sidewalls of the first portion is protected with the sidewall spacers. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822